Citation Nr: 1428746	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral hearing loss disability.

2. Entitlement to a compensable evaluation for gynecomastia.

3.  Entitlement to service connection for peripheral neuropathy to include exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a May 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence, along with a written waiver of initial RO review of that evidence. See 38 C.F.R. § 20.1304(c) (2013).

The issue of service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On VA audiological testing in September 2010 and September 2013, the Veteran's hearing acuity was level I in each ear.  

2. The Veteran's gynecomastia disability is manifested by tender skin in the area of the breasts, with no urinary or gynecological impairment, no skin or scar impairment, and no limitation of function.

CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2013).

2. The criteria for a compensable rating for a gynecomastia disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.31, 4.116, Diagnostic Code 7628 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded two VA examinations for the hearing loss disability and two VA examination for the gynecomastia disability, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that either disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Law and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Hearing Loss Disability

The Veteran's bilateral hearing disability has a noncompensable rating under Diagnostic Code 6200.

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  "Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Veteran's hearing acuity was initially evaluation during a September 2010 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
45
45
LEFT
10
5
10
45
55

These results show an average pure tone threshold in the Veteran's right ear of 30 decibels, and an average pure tone threshold in his left ear of 28.75 decibels.  Maryland CNC speech recognition testing revealed a score of 96 percent in the ear and 92 percent in the left ear.  

The Veteran's hearing acuity was most recently examined during a VA examination in September 2013, puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
45
LEFT
15
5
15
50
70

These results show an average pure tone threshold in the Veteran's right ear of 26 decibels, and an average pure tone threshold in his left ear of 35 decibels.  Maryland CNC speech recognition testing revealed a score of 94 percent in each ear.

The results of all audiometric studies conducted in September 2010 and September 2013 equate to the assignment of only level I hearing loss for both of the Veteran's ears for the entire appellate period. 38 C.F.R. § 4.85(c), Table VI.  When those values are applied to Table VII, a noncompensable disability evaluation is warranted for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

The October 2010 VA examiner discussed the effects that the Veteran's hearing loss disability had on his daily life.  It was noted that he did not wear hearing aids and had challenges understanding normal conversation.  The Veteran has not alleged a worsening of hearing since his September 2013 VA examination.

The Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

After a careful review of the evidence of record, both subjective and objective, the Board finds that based on the reports during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the assigned noncompensable rating under Diagnostic Code 6100.  Moreover, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown on this record. The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Finally, the Board must consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria reasonable describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss disability.  The Veteran was noted to experience difficulty understanding normal conversational speech.  As discussed, the Veteran's findings do not show an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.85, 4.86.  After addressing the Veteran's reported symptoms of hearing loss, the Board finds that there are no aspects of the disability picture that are not encompassed by the established rating criteria.  Referral for extraschedular consideration is not necessary.

As the preponderance of the evidence is against the claim for a compensable evaluation for a bilateral hearing loss disability, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gynecomastia Disability

The Veteran contends that his gynecomastia disability is more severe than is contemplated by the currently-assigned 0 percent rating.  The Veteran maintains that his gynecomastia disability is manifested by tenderness. See May 2014 hearing transcript.

The Veteran was afforded a VA examination in October 2010.  The examiner reviewed the Veteran's claim file and diagnosed gynocomastia with no significant effects.  It was noted that the Veteran was bothered by the gynecomastia that onset during his first course of hormone therapy.

On VA examination in September 2013, the Veteran reported that he received some radiation therapy to decrease the size of the breast without any significant improvement.  On examination there was no present or history of neoplasm of the breast.  The Veteran has not undergone breast surgery.  The surgery or radiation treatment did not result in the loss of 25 percent or more tissue from a single breast or both breasts in combination.  No scars were noted.  There were no other pertinent physical findings.  The disability did not impact the Veteran's ability to work.

The Veteran's gynecomastia disability has a noncompensable evaluation under Diagnostic Code 7628. 

Under Diagnostic Code 7628, benign neoplasms of the gynecological system or breast should be evaluated based upon the impairment in the function of the urinary or gynecological systems, or the skin. See 38 C.F.R. § 4.116.

A gynecological impairment is inapplicable to this Veteran.  While the Veteran has some impairment of urinary function, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  The Veteran's urinary disabilities are contemplated in the rating for his service-connected prostate cancer. 

The Board has also considered an evaluation for scaring under Diagnostic Codes 7801-7805.  VA examinations in October 2010 and September 2013 do not reveal any significant disability or pertinent physical findings or complications due to the gynecomastia disability.  Although the Board notes the Veteran's reports of tenderness, there is no evidence or report of scarring or a scar.  He has never been diagnosed with a breast malignancy or undergone surgery to correct his gynecomastia.  Moreover, the Veteran during the May 2014 VA hearing, the Veteran denied any limitation of function regarding the disability.  Thus, these Codes would not apply.  The evidence of record does not warrant a disability rating beyond 0 percent for the gynecomastia disability under any scar or skin rating criteria. 38 C.F.R. § 4.118.  In this case, the Board finds no provision upon which to assign a compensable rating for gynecomastia. 

Finally, the Board must consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria reasonable describe the Veteran's disability levels and symptomatology pertaining to his service-connected gynecomastia.  The Veteran was noted to experience breast tenderness.  He has not identified any residual disability or physical complaints that have not been contemplated.  He has not had surgery and denied any loss of function due to the disability during his May 2014 hearing.

The Board finds that there are no aspects of the disability picture that are not encompassed by the established rating criteria.  Referral for extraschedular consideration is not necessary.

As the preponderance of the evidence is against the claim for a compensable evaluation for a gynecomastia disability, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A compensable rating for bilateral hearing loss is denied.

A compensable rating for the gynecomastia disability is denied.


REMAND

The Veteran must be afforded a VA examination to address the etiology of his claimed peripheral neuropathy.  In this regard, it is noted in an April 2011 VA treatment record, that the Veteran's remote exposure to Agent Orange would not account for his current symptoms of polyneuropathy.  However the Veteran has asserted that his peripheral neuropathy began subsequent to radiation treatment for his service-connected prostate cancer.  See May 2014 hearing transcript.

Additionally, the Veteran indicated that he would be seeing a private neurologist to address his claim.  On remand, the AOJ should seek to obtain any outstanding private treatment records and ongoing VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for his claimed peripheral neuropathy disorders since service.  After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding VA and non-VA treatment records and associate them with the claims file.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Schedule the Veteran for a VA neurological examination.  The examiner should review the claims file and perform any indicated tests and studies.  

(a) The examiner should examine the Veteran and diagnose any current neurologic disorders of the bilateral lower extremities.  

(b) The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current neurologic disorder had its onset during or is otherwise related to the Veteran's service, including but not limited to exposure to herbicides in Vietnam, which has been established.  

(c) If the examiner finds that any current neurologic disorder was not incurred in service, the examiner must then provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the neurologic disorders are caused or aggravated (chronically worsened beyond the natural progression of the disease) by his service-connected prostate cancer, including radiation treatment.  

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


